Citation Nr: 1208510	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-37 309	)	DATE
	)-
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus, including as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1963 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran then testified at a hearing at the RO in September 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  Although the VLJ held the record open for 30 days after the hearing, the Veteran did not submit additional evidence.


FINDINGS OF FACT

1.  An unappealed October 1967 rating decision denied the claim for service for bilateral hearing loss, because no chronic hearing loss disability was present.  

2.  Additional evidence since received since the October 1967 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's bilateral hearing loss is causally related to in-service noise exposure as a jet engine mechanic.  

4.  The Veteran has had continuous tinnitus since military service, and is secondarily related to his now service-connected bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The October 1967 rating decision denying service connection for bilateral hearing loss is final and binding. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was incurred in service; and is proximately due to, the result of, or chronically aggravated by his service-connected bilateral hearing loss disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to reopen and then grant the service-connection claim for bilateral hearing loss, and also grant the service-connection claim for tinnitus, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 




II.  Analysis-New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran initially filed a claim for service connection for hearing loss in June 1967.  An October 1967 rating decision denied the claim for service connection for hearing loss, on the premise that there was no present hearing loss disability.  In particular, the decision cited the post-service September 1967 VA examination findings of normal hearing acuity and no ear disease.  Although notified of the denial, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence concerning bilateral hearing loss within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the July October 1967 denial of the hearing loss service-connection claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

This appeal arises from the RO's October 2007 rating decision that continued to deny the claim for service connection for bilateral hearing loss on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The evidence of record at the time of the final and binding October 1967 rating decision consisted of service treatment records (STRs), the June 1967 original claim for service connection (VA Form 21-526), and the September 1967 VA examination report.  Therefore, the Board must consider the evidence added to the record since the final and binding October 1967 rating decision.  

The additional evidence consists of the Veteran's personal statements, his personal hearing testimony transcript, statements from his wife (J.W.) and daughter (E.W.A.), private audiological treatment records, the May 2009 VA examination and negative medical nexus opinion, and December 2007 and October 2009 positive medical nexus opinion statements by private treating physician, Dr. J.C.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

In this regard, the newly received evidence demonstrates that the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The May 2009 VA compensation audiological examination report and private audiological treatment records found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears, a previously unestablished fact.
Moreover, the Veteran has offered his personal testimony regarding his in-service noise exposure; in addition, there are personal statements from himself and his family members, all concerning the long-standing difficulty he has had with hearing loss beginning with noise exposure as a jet engine mechanic during service.  There are also conflicting medical nexus opinions.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  Moreover, the Veteran testified as to his in-service noise exposure and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  

There are also conflicting medical opinions on whether his bilateral hearing loss is also etiologically linked to his alleged in-service noise exposure.  Indeed, there are positive medical nexus statements from his private treating physician, Dr. J.C., dated in October 1967 and October 2009; in contrast, there is a negative medical nexus opinion from the May 2009 VA examiner, who placed greater emphasis on the possibility of post-service noise exposure in discounting his claim.  Irregardless, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, which the Board orders below.  See Shade, 24 Vet. App. at 117.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.   

The claim for entitlement to service connection for hearing loss is reopened.

III.  Analysis-Service Connection

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The May 2009 VA compensation audiological examination report and private audiological treatment records found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is also no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus or hearing loss disability.  Nonetheless, his DD Form 214s shows military occupational specialty of a jet engine mechanic during service in the Vietnam War, from September 1963 to June 1967, which confirms his accounts of duties that would place him in potential exposure to jet engine noise.  The Veteran is competent to state he had in-service noise exposure, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties, and thus probative.  

However, there is conflicting medical nexus evidence that both supports and negates the possibility of an etiological link from his current hearing loss and tinnitus to service, particularly as due to his in-service acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The Board acknowledges that the May 2009 VA examiner provided a medical opinion discounting the notion that his current bilateral hearing loss and tinnitus are etiologically related to service.  However, the examiner's negative opinion failed to consider the Veteran's competent statements of in-service acoustic trauma, instead relying on the inaccurate premise that he had extensive occupational noise exposure in his civilian job as an auto mechanic; whereas, he later clarified that his civilian job did not involve regular noise exposure and that he wore hearing protection when appropriate.  See September 2009 substantive appeal (VA Form 9).  The examiner also relied on the premise that the Veteran's tinnitus began three (3) years prior to the examination, so in approximately 2006, whereas he clarified at his personal hearing that he had actually experienced the onset of hearing loss and ringing in his ears since service, which has progressively worsened.  Hearing Transcript (T.) at 10-11, 13.  Altogether, the VA examiner appears to have made an inaccurate transcription of his contentions and noise exposure history.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  


On the other hand, there are positive medical nexus opinions for hearing loss and tinnitus claims, provided by the December 2007 and October 2009 statements by Dr. J.C., a private treating physician.  Dr. J.C. recorded the Veteran's complaints of acoustic trauma as a jet engine mechanic in Vietnam and a progressively worse history of ringing sensation and hearing loss in his ears since.  Dr. J.C. indicated that the Veteran's sensorineural hearing loss is most likely related to a noise induced hearing loss, and this most likely secondary to him being a jet engine mechanic in Vietnam.  Dr. J.C.'s opinion supports the notion that his bilateral sensorineural hearing loss is causally related to in-service noise exposure.  

The probative value of Dr. J.C.'s opinion is further advanced due to the Veteran's credible history of continuity of symptomatology of hearing loss and tinnitus symptoms since service.  Indeed, the fact that the Veteran filed a claim for service connection for hearing loss so soon after service discharge lends profound credence to this assertion.

The record also raises the possibility of secondary service connection as a means to establish the claim.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Indeed, Dr. J.C.'s December 2007 statement indicated his tinnitus is "most likely secondarily related to the high frequency sensorineural hearing loss noted in both ears."  

The Board observes that the rationale of these positive private opinions by Dr. J.C. are not clearly discernable, lessening their probative value.  See Nieves- Rodriguez, supra; Stefl, supra.  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; subject to the further development of this claim in the remand below.  

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus, including as secondary to the service-connected bilateral sensorineural hearing loss, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


